DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant amended claims 1, 2, 10 and 19.  No claims were added or cancelled.  Applicant's submission filed on 18 May 2022 has been entered.   

Response to Amendments/Arguments
Applicant’s amendments and related arguments under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 has been considered but is moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, 10, 13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Patent Publication No. 2016/0139594), as applied to claims 1, 10 and 19 above, and further in view of Iagnemma, et al. (U.S. Patent No. 10,829,116).  
For claim 1, Okumura teaches a vehicle comprising: at least one processor (see Fig. 1, #102); and a non-transitory computer-readable storage medium storing instructions (see Fig. 1, #114) which when executed by the at least one processor cause the at least one processor to: operate the vehicle in an autonomous mode (see at least abstract); receive a command using a vehicle-to-infrastructure (V2I) communication device of the vehicle (see para. 0038), the command instructing the vehicle to maneuver to a goal location (see para. 0033, enabling control of remote operator); determine that the vehicle fails to maneuver to the goal location (see para. 0034, too complex for remote operator, attempt to cede to driver); and responsive to determining that the vehicle fails to maneuver to the goal location, transmit a teleoperation request to a teleoperation server (see para. 0033, driver given opportunity to elect to control vehicle through server) and implement one or more fallback operations while waiting for one or more teleoperations from the teleoperation server (see para. 0033, if driver does not elect within a predefined number of seconds via server, passes back to remote operator), wherein the one or more fallback operations are different from the one or more teleoperations (see paras. 0034, 0033, ceding control to driver different from returning control to remote operator).  Okumura does not explicitly disclose the last limitation.  
A teaching from Iagnemma discloses wherein each fallback operation is associated with at least one required system process and a cost (see col. 2:29-49, lists processes and potential costs).  It would have been obvious to one of ordinary skill in the art to modify Okumura with the teaching of Iagnemma based on the motivation to improve operational functions of a vehicle based on function-related characteristics of its environment.  
Regarding claim 2, Iagnemma further discloses wherein the cost is a function of the one or more fallback operations (see col. 6:24-36, cost is determined in computational time, fallback operation determination, taught in col. 2:29-49, uses computational time), a teleoperation event that results in a failure to maneuver to the goal location (computational time also used for determining proper scenario, see col. 11, 44-61; teleoperation may result in using process A for urban centers, thus making them inaccessible), and a current operation status of the AV system (operational status defined in specification as environment of vehicle; see col. 5:32-41; motion planning, which also uses computational time, are dependent on features of the environment).
Referring to claim 4, Okumura discloses wherein maneuvering to the goal location comprises: treating a current location of the vehicle as prior knowledge (see para. 0032); and using an inference algorithm to update the current location of the vehicle based on the command (see para. 0032).  
Referring to claim 7, Okumura further discloses wherein maneuvering to the goal location comprises enabling, editing or disabling a hardware component or a software process (see paras, 0004, 0023).    
With regards to claim 8, Okumura further discloses wherein maneuvering to the goal location comprises overwriting a travel preference or a travel rule (see para. 0030).
Claims 10 and 19 are rejected based on the citations and reasoning provided above for claim 1.
Claim 13 is rejected based on the citations and reasoning provided above for claim 4.  
Claim 16 is rejected based on the citations and reasoning provided above for claim 7.
Claim 17 is rejected based on the citations and reasoning provided above for claim 8.
Claims 3, 9, 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Patent Publication No. 2016/0139594) and Iagnemma, et al. (U.S. Patent No. 10,829,116), as applied to claims 1, 10 and 19 above, and further in view of Levinson, et al. (U.S. Patent Publication No. 2018/0136651).  
Regarding claim 3, Okumura does not explicitly disclose the claimed limitation.  Levinson further discloses wherein the teleoperation request comprises one or more trajectory sampling points for the vehicle (see paras. 0056, 0060).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Okumura to include the teaching of Levinson based on the motivation to improve systems, devices, and methods configured to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles.
Referring to claim 9, Levinson further teaches wherein maneuvering to the goal location comprises editing data comprising one or more of a map, sensor data in the vehicle or a related AV system, trajectory data in the vehicle or a related AV system, vision data in the vehicle or a related AV system, or any past data in the vehicle or a related AV system (see para. 0119).  
With reference to claim 11, Levinson discloses wherein the teleoperation request comprises a current location of the vehicle (see para. 0055).  
Claim 12 is rejected based on the citations and reasoning provided above for claim 3.
Claim 18 is rejected based on the citations and reasoning provided above for claim 9.
Claim 20 is rejected based on the citations and reasoning provided above for claim 11.
Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Patent Publication No. 2016/0139594) and Iagnemma, et al. (U.S. Patent No. 10,829,116), as applied to claims 1, 10 and 19 above, and further in view of Mudalige (U.S. Patent Publication No. 2010/0256835).  
For claim 5, Okumura does not explicitly disclose the claimed limitation.  A teaching from Mudilage discloses wherein maneuvering to the goal location comprises inferring a speed profile from the command (see at least abstract).  It would have been obvious to modify Okumura to include the teaching of Mudalige based on the motivation to assist the driver with monitoring traffic flow, road conditions, signage, traffic signals and pedestrian traffic and improve a vehicle equipped with devices capable of locating the vehicle to the road and to other traffic on the road and control methods are employed to augment or substitute driver control of the vehicle.  
Regarding claim 6, Mudilage further discloses wherein maneuvering to the goal location comprises inferring a steering angle from the command using a learning algorithm.
Claim 14 is rejected based on the citations and reasoning provided above for claim 5.
Claim 15 is rejected based on the citations and reasoning provided above for claim 6.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663